April 4, 2019
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                   Judgment - Page    3   of
DEFENDANT: Taurus Lamonte Booker a/k/a Thug
CASE NUMBER: 3:13CR00015-001

                                                          IMPRISONlVIENT
           The defendant is herebycommitted to the custodyof the Federal Bureau of Prisons to be imprisoned for a total
term of:
  144 months as to each of Counts 1, 3, 4, and 5, and 120 months, as to count 2, all counts to run concurrent, for a total of 144
  months' custody, adjusted by 70 months to account for time served (5/23/2013-3/28/2019), for an effective sentence of 74
  months' custody to serve, to run concurrent with any state sentence imposed.


     Ill The court makes the following recommendations to the Bureau of Prisons:

  The defendant participate in the Step Down and RDAP programs.



     � The defendant is remanded to the custodyof the United States Marshal.

     D The defendant shall smTender to the United States Marshal for this district:
           D at                                  D a.m.      □   p.m.    on

           D as notified bythe United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated bythe Bureau of Prisons:

           D before 2 p.m. on
           D as notified bythe United States Marshal.

           D as notified bythe Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                     to

at   - ---- - --- - -- ,                            with a certified copyof this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                        By------               -    ----- - -------
                                                                                             DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment-Page    4    of         8
DEFENDANT: Taurus Lamonte Booker a/k/a Thug
CASE NUMBER: 3:13CR00015-001
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     4 years of supervised release as to each of Counts 1, 2, 3, and 5 and 3 years of supervised release as to Count 4, all counts
     to run concurrent, for a total term of 4 years.




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drng test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the comt.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check ifapplicable)
5.       � You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
